BARNARD, P. J.
John Quinn and others, inhabitants of Southampton, Suffolk county, liable to be assessed for highway labor, applied to the commissioners of highways of the town to lay out a highway. The commissioners of highways refused, and the same petitioners applied to the county court, under chapter 568, Laws 1890, §§ 83, 84, for the appointment of commissioners to lay out the highway, and to assess the damages occasioned thereby. The commissioners laid out the road, and certified relator’s damages for the land which was taken therefor from the relator, Mrs. Cecil. Mrs. Cecil obtained a writ of certiorari to reverse the adjudication, and she alleges three reversible errors on the part of the commissioners.
The application was for a road beginning at a highway through East] Quogge, at the southwest corner of land of N. S. Jackson, and running from thence easterly to the southeast corner of the land of W. D. Beryamn and Mrs. George Cecil, continuing from thence northerly to the bay or creek. The commissioners went beyond the land of Beryamn eight rods, in the same direction, before running north to the creek. This departure was not only within the power of the commissioners, but was one which should have been made, if thereby a better road was obtained. The commissioners are not bound to follow the route of the petition for the road with precision. The proposed road was between two ponds, and the road exactly meets the petition. The extension 'of one of the corners further than the petition was therefore not erroneous. People v. Hildreth, (Sup.) 5 N. Y. Supp. 308.
The relator also avers for error that the road goes through his orchard, yard, lawn, and flower garden. The proof fails to show the fact alleged. The relator’s house is on an uninclosed field, and the road interferes with no part of it used as a lawn, yard, or flower garden, within the spirit and intent of the statute. Besides this, the certificate of the commissioners that the road was *387laid out through the relator’s orchard yard would be good, as a step by way of the county court to obtain the road.
The questions raised upon the merits are not sustained by the evidence. The particular objections made to the road by the owner, Beryamn, and Cecil, to the road as proposed, were that a highway on Beryamn’s land, and in front of Mrs. Cecil’s, would be exceedingly objectionable to those owners. The commissioners carried the road beyond Mrs. Cecil’s house, and beyond the Beryamn south line. The order of the commissioners, laying out the road applied for, should be affirmed,' with costs. All concur.